Citation Nr: 0017579	
Decision Date: 07/03/00    Archive Date: 07/11/00

DOCKET NO.  94-40 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of fractures of the 2nd, 3rd, and 4th metatarsals of 
the left foot.  

2.  Entitlement to an increased (compensable) evaluation for 
residuals of fractures of the 3rd and 4th metatarsals of the 
right foot.  

3.  Entitlement to an increased (compensable) evaluation for 
excision of basal cell carcinoma of the right shoulder.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from March 1986 to 
March 1992.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2000, the veteran had a travel Board hearing at the RO 
before the below signing Board member.  


REMAND

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  

In an October 1992 rating action, the RO granted service 
connection for residuals of fractures of the 2nd, 3rd, and 4th 
metatarsals of the left foot and residuals of fractures of 
the 3rd and 4th metatarsals of the right foot, and for 
excision of basal cell carcinoma of the right shoulder and 
assigned noncompensable evaluations, respectively.  The 
veteran disagreed with the schedular evaluations and 
perfected his appeal.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the Court of Appeals for Veterans Claims (Court) 
discussed that in the case of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  The 
Court also reiterated that on a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

The record reflects that the most recent VA compensation and 
pension examination with respect the service connected 
bilateral foot disability and skin disorder is dated in 
August 1992.  A physical examination of the feet revealed, in 
pertinent part, that weight bearing on both feet produced 
flattening, but not complete disappearance of the 
longitudinal arches, that palpation of the bones failed to 
show any gross bony deformity.  Inspection of the right 
shoulder showed an area 1-inch in diameter where the basal 
cell carcinoma was removed.  There was no sign of recurrence 
with flattening of the skin, and no abnormalities were seen 
or felt.  The diagnoses included status-post fracture of the 
bones involved, status post removal of basal cell carcinoma 
of the right shoulder, no evidence of recurrence.  X-rays of 
the feet associated with the examination revealed status post 
old healed fractures of the left 2nd, 3rd, and 4th metatarsals 
of the left and status post old healed fractures of the right 
3rd and 4th metatarsals.  

The veteran testified at personal hearing dated in June 1993 
and May 2000 that the symptoms associated with his service-
connected disabilities at issue were more disabling than 
currently evaluated.  With respect to his feet, the veteran 
indicated that he experiences pain, especially with physical 
activity.  The veteran also reported that he wears supportive 
foot devices.  As to the skin disorder, the veteran stated 
that he experiences irritations and itching.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") held that functional impairment which 
interferes with lifestyle and employment activities and is 
supported by adequate pathology is recognized as resulting in 
disability.  Id.  In view of the foregoing, the Board 
concludes that additional development is warranted to ensure 
that the veteran's complaints of foot pain in relation to 
limitation of motion and functional impairment on use under 
the holding in DeLuca are adequately considered.  

In claims that are well grounded, the VA has a duty to assist 
the veteran in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  The United States Court of 
Veterans Appeals has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA 
examinations.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
This duty also includes providing additional VA examinations 
by a specialist when recommended.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  The fulfillment of the statutory duty to 
assist includes conducting a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have currently treated 
him for his service-connected residuals 
of fractures of the 2nd, 3rd, and 4th 
metatarsal of the left foot and of the 
3rd and 4th metatarsals of the right foot 
and for excision of basal cell carcinoma 
of the right shoulder.  After receiving 
the necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which are not 
currently of record.  
2.  Thereafter, the RO should provide the 
veteran the following VA examinations.  
The claims folder and a copy of the 
Remand should be made available to the 
examiners for review prior to the 
examinations so that the examinations of 
the veteran are fully informed.  The 
rationale for all opinions expressed 
should be explained. The examination 
report(s) should be returned in a legible 
narrative format.

a. The veteran should be 
provided a VA examination by a 
board certified orthopedist, if 
available, to determine the 
current severity of his 
service-connected residuals of 
fractures of the 2nd, 3rd, and 
4th metatarsals of the left 
foot and residuals of a 
fracture of 3rd and 4th 
metatarsals of the right foot.  
The claims folders must be made 
available to the examiner for 
review prior to the 
examination.  Any necessary 
tests or studies, including X-
rays, should be conducted.  
Tests of joint movement against 
varying resistance should be 
performed by the orthopedist.  
The extent of any 
incoordination, weakened 
movement and excess 
fatigability on use should also 
be described by the examiner.  
The examiner should be 
requested to identify any 
objective evidence of pain or 
functional loss due to pain.  
The examiner should also 
express an opinion concerning 
whether there would be 
additional limits on functional 
ability during flare-ups (if 
the veteran describes flare-
ups), and, if feasible, express 
this in terms of additional 
degrees of limitation of motion 
during flare-ups.  If this is 
not feasible, the physician 
should so state.  The examiner 
should also provide an opinion 
concerning the impact of the 
disabilities on the veteran's 
ability to work.  The rationale 
for all opinions expressed 
should be explained.  

b.  A dermatology examination to 
determine the current severity of 
the veteran's service- connected 
excision of basal cell carcinoma of 
the right shoulder.  All indicated 
studies should be performed.  The 
examiner should indicate over what 
area any lesion(s) is(are) located, 
whether there is exfoliation, 
exudation or itching associated with 
the skin disorder, and provide a 
description of all associated 
scarring, if any.  The examiner 
should specifically identify the 
extent of any associated functional 
impairment. 

3.  Following the completion of the 
foregoing, the RO should review the 
claims file and ensure that all of 
the above-mentioned development has 
been completed in full.  If any 
development is incomplete, including 
if the dermatology examination is 
not performed during a flare-up, 
appropriate corrective action is to 
be implemented.  

4.  When the requested development 
is completed, the RO should 
readjudicate the claims for an 
increased rating for residuals of 
fractures of the 2nd, 3rd, and 4th 
metatarsals of the left foot and 
residuals of fractures of the 3rd, 
4th metatarsals of the right foot, 
with attention directed to 
Fenderson v. West, 12 Vet. App. 119 
(1999).  The RO should also 
readjudicate the claim for an 
increased rating for excision of 
basal cell carcinoma of the right 
shoulder.  If the benefits sought on 
appeal remains denied, the veteran 
and his representative should be 
provided with a supplemental 
statement of the case, to include a 
detailed analysis of the reasons for 
the RO's determination, and afforded 
the appropriate period of time in 
which to respond.

Thereafter, in accordance with current appellate procedures, 
the claims files, to include all evidence received in 
connection with the requests herein, are to be returned to 
the Board for further appellate review.   

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 

IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


	Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




